Citation Nr: 0908169	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Outpatient Clinic in Columbus, 
Ohio


THE ISSUE

Entitlement to payment for medical expenses incurred on March 
2, 2006, at Southeastern Ohio Regional Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1967 
to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2006 and April 2006 decisions by the 
Veterans Affairs (VA) Outpatient Clinic (OPC) in Columbus, 
Ohio that denied entitlement to payment of unauthorized 
medical expenses incurred at Southeastern Ohio Regional 
Medical Center (Southeastern) on March 2, 2006.

(The medical expenses in question were incurred at 
Southeastern.  However, the services were rendered by three 
separate providers: Southeastern, Radiology Associates of 
Southeastern Ohio, Inc., and Emergency Medicine Physicians of 
Guernsey County.  Due to the similar nature of the expenses, 
the Board is treating the claims as one issue on appeal.)


FINDINGS OF FACT

1.  On March 2, 2006, the Veteran received emergency medical 
services at Southeastern Ohio Regional Medical Center.

2.  Given the Veteran's symptoms, a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to his life or 
health.

3.  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson.

4.  The claim for payment does not include a request for 
expenses related to medical care beyond the initial 
evaluation and treatment.

5.  The Veteran was enrolled in the VA health care system 
during the period here in question, and he received VA 
medical services during the 24-month period preceding his 
admission to Southeastern Ohio Regional Medical Center.

6.  The Veteran is financially liable to the providers of 
treatment for the services he received at Southeastern Ohio 
Regional Medical Center.

7.  The Veteran is not shown to have coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for emergency treatment.

8.  The condition for which the treatment was furnished is 
not shown to have been caused by an accident or work-related 
injury.

9.  The Veteran does not have a total disability, permanent 
in nature, resulting from service-connected disability; the 
condition for which the emergency treatment was furnished is 
not service connected, has not been held to be aggravating a 
service-connected disability, and is not shown to be a 
condition requiring care for purposes of participation in a 
VA rehabilitation program under 38 U.S.C.A. Chapter 31.


CONCLUSION OF LAW

The criteria for payment of medical expenses incurred at 
Southeastern Ohio Regional Medical Center on March 2, 2006, 
have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.120, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, VA may provide payment or reimbursement for 
the reasonable value of emergency treatment furnished to a 
veteran for non-service-connected conditions in a non-VA 
facility.  38 U.S.C.A. § 1725 (West 2002).  Such payment or 
reimbursement may be made if:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care 
to the public;

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be met 
if there were an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe pain) 
that a prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of 
any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt to 
use them beforehand would not have been 
considered reasonable by a prudent layperson 
(as an example, these conditions would be met 
by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of care 
was at a non-VA medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a nature 
that the veteran could not have been safely 
discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts 
only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 
17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be 
met if the veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to exhaust 
appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an 
accident or work-related injury, the claimant 
has exhausted without success all claims and 
remedies reasonably available to the veteran 
or provider against a third party for payment 
of such treatment; and the veteran has no 
contractual or legal recourse against a third 
party that could reasonably be pursued for 
the purpose of extinguishing, in whole or in 
part, the veteran's liability to the 
provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for 
emergency treatment to a limited group of 
veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2008).

(The Board notes that the Veterans' Mental Health and Other 
Care Improvements Act was enacted in October 2008, during the 
pendency of the appeal.  Pub. L. No. 110-387, 122 Stat. 4110 
(2008).  This act, among other things, revised 38 U.S.C. 
§§ 1725 and 1728.  In regards to section 1725, VA now shall 
provide payment or reimbursement for the treatment if the 
above-listed requirements are met.  That is, payment or 
reimbursement is no longer discretionary.  Additionally, the 
provision that pertains to a continued medical emergency has 
been revised.  Such a change is not readily applicable to the 
Veteran's claim because the treatment in question was for 
only one day and was not continuous in nature.)

In the present case, the evidence of record shows that the 
Veteran experienced symptoms that included pain to the pelvic 
area and weakness in the legs, primarily on the right side.  
On the morning of March 2, 2006, he presented to the 
emergency room at Southeastern with those symptoms.  The 
Veteran reported a pain level of seven out of ten.  A 
physical examination showed tenderness to palpation on range 
of motion of the right hip.  There was also minimal 
tenderness in the left hip.  The attending physician was a 
little bit concerned because the Veteran's hip pain was 
atraumatic.  The physician noted that the Veteran could have 
a prostate or pelvic-type tumor or that he could have an 
iliac aneurysm.

A urinalysis was conducted and it was normal.  Pelvis x-rays 
showed no bony abnormality.  A CAT scan of the Veteran's 
abdomen and pelvis did not show a mass that would cause 
obstruction or an aneurysm.  The scan did reflect a prominent 
prostate with calcifications, significant vascular disease, 
diverticulosis, splenic granulomas, and several hemangiomas 
of the liver.  The pancreas, adrenals, and gallbladder 
appeared okay.  The Veteran was discharged from Southeastern 
approximately two hours after his arrival.  The physician 
provided a diagnosis of acute hip arthritis and bursitis.  
The Veteran was sent home in stable condition and advised to 
take ibuprofen and Ultram for pain relief.

At the time the expenses were incurred, the Veteran had been 
awarded service connection for post-traumatic stress disorder 
(PTSD), evaluated as 70 percent disabling; acne, evaluated as 
10 percent disabling; and hepatitis, evaluated as 
noncompensably (zero percent) disabling.

There is no real dispute here that the Veteran satisfies the 
requirements set out at 38 C.F.R. § 17.002(a) and (d)-(i), 
outlined above.  The evidence of record clearly shows that 
the Veteran received emergency services at Southeastern.  His 
claim for payment or reimbursement does not include a request 
for expenses related to medical care beyond the initial 
emergency evaluation and treatment.  Information from the 
Veteran's combined health record and his claims file 
indicates that the Veteran was enrolled in the VA health care 
system during the time frame here in question, and that he 
received VA medical services during the 24-month period 
preceding the treatment here at issue.  The Veteran is shown 
to be financially liable for the cost of the treatment in 
question.  The record does not reflect that the Veteran had 
coverage under private medical insurance or a health-plan 
contract, as that term is defined in 38 C.F.R. § 17.1001(a).  
Although it was shown that the Veteran has Medicare coverage, 
it appears that he only had Part A coverage, which does not 
cover emergent care.  The condition for which the emergency 
treatment was furnished is not shown to have been caused by 
an accident or work-related injury.  In addition, the record 
shows that the Veteran's claim is not eligible for 
reimbursement under 38 U.S.C. § 1728 because the Veteran did 
not have a total disability, permanent in nature, resulting 
from service-connected disability (only 70 percent 
disabling), and because the condition for which the emergency 
treatment was furnished (right hip) was not service 
connected; has not been held to be aggravating a service-
connected disability; and is not shown to be a condition 
requiring care for purposes of participation in a VA 
rehabilitation program under 38 U.S.C. Chapter 31.  See 
38 C.F.R. § 17.120(a) (2008).

The salient question here is whether the Veteran's treatment 
at Southeastern was emergent, and whether a VA or other 
Federal facility/provider was feasibly available to provide 
the treatment.  The VAOPC has determined that the Veteran is 
ineligible for payment or reimbursement on these two grounds.  
The Board disagrees.

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.

Here, the Board finds that this standard has been met.  The 
Veteran had complaints of right hip pain-pain that he 
characterized as seven out of ten when he arrived at the 
Southeastern emergency room.  He has also submitted 
statements in which he attests to experiencing a lot of pain 
at that time.  Notably, there is no indication that the 
Veteran experienced trauma to the right hip prior to the 
onset of pain.  It is reasonable to believe that a prudent 
layperson would seek immediate medical attention in response 
to experiencing that level of pain without any evident cause.  
Additionally, the Veteran states that he contacted the VA 
clinic in New Philadelphia, Ohio for advice on the situation.  
According to the Veteran, he was told to go to the nearest 
emergency room.  Given the circumstances of the onset of 
symptoms and the advice to go to the emergency room, it was 
reasonable for the Veteran to believe that he needed 
immediate medical attention.  The thoughts of the attending 
physician at Southeastern support the notion that delay could 
have been hazardous to the Veteran's health as the physician 
even considered that the Veteran might have a tumor or other 
serious condition because the pain was not the result of 
trauma.  Thus, the Board finds that the requirements of 
38 C.F.R. § 17.002(b) have been met.

In regards to whether a VA or other Federal facility/provider 
was feasibly available to provide the treatment, the Veteran 
states that any such facility was too far away to visit.  
Such a circumstance is supported by the fact that the 
Veteran's home in Freeport, Ohio is more than 75 miles away 
from the nearest VA Medical Center.  His home is more than 
100 miles from such a facility within the state of Ohio.  
Southeastern is under 30 miles from his hometown.  Although 
there are VA facilities nearer to Freeport than the medical 
centers, those facilities apparently only provide outpatient 
services.  Given the apparent emergent nature of the 
Veteran's condition, and the fact that the nearest VA 
facility with emergent medical services was much farther away 
than Southeastern, the Board is satisfied that the 
requirements of 38 C.F.R. § 17.002(c) have been met as well.  
The appeal is granted.


ORDER

The appeal is granted, subject to the payment limitations set 
forth in 38 C.F.R. § 17.1005 (2008).



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


